DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/16/21 has been considered and entered.  Claim 2 has been canceled.  Claim 14 has been added.  Claims 1 and 3-14 remain in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6,8-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the claims the term “the roll to roll method” lacks antecedent basis.



Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,3-5 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over Kimura et al. (2015/0280208).
Kimura et al. (2015/0280208) teaches a method and apparatus for manufacturing negative electrode for lithium secondary battery comprising preparing a slurry electrode composition, applying the composition and hot pressing followed by a slitting step (abstract and Fig. 1).  Kimura et al. (2015/0280208) teaches preparing the electrode slurry, applying the slurry to a current collector, drying the slurry to remove solvent, compression-molding the dried slurry at 200-400C [0069]-[0077],[0097].
and then heated and a second surface transported to a second firing roll and heated.  This is met as the “one surface (leading edge top surface) is transported to peripheral surface of the first upper firing roller (2) and a second surface (bottom surface trailing edge) is transported to peripheral of the second lower firing roller (2) and there would be time between the contacting of the rollers thereby meeting the claimed “and then”.
Under 35 USC 103 the claim recites one surface of electrode transported to the first firing roll and then heated and a second surface transported to a second firing roll and heated.  Kimura et al. (2015/0280208) teaches doing this contacting simultaneously and the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success regardless of whether the electrode is consecutively contacted with firing rollers or simultaneously contacted absent a showing of unexpected results garnered directly therefrom.  
Regarding claim 3, the compression-molding rollers, i.e. firing rollers is performed under inert atmosphere in nitrogen to avoid oxidation thereof [0095].
Regarding claim 4, the application process for applying the mixture is done in a roll-to-troll process [0010].
Regarding claim 5, the drying process is performed in a roll-to-roll process [0076],[0010].
Regarding claim 11 and 12, a slitting process is performed after the compression-molding process.  While the Examiner acknowledges Kimura et al. (2015/0280208) fails 
Regarding claim 13, the negative electrode material include carbon or graphite [0054]-[005].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (2015/0280208) in combination with JP-2005/276444.
Features detailed above concerning the teachings of Kimura et al. (2015/0280208) are incorporated here.

JP-2005/276444 teaches a similar process whereby electrode is formed in a roll-to-roll process and application of one side followed by a drying step is performed then this is done for the other side by application and drying step (abstract and Fig. 3).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kimura et al. (2015/0280208) process to perform the coating/drying steps on both sides of a current collector as evidenced by JP-2005/276444 with the expectation of achieving similar success.

Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (2015/0280208) in combination with Kojima et al. (2014/0231721).
Features detailed above concerning the teachings of Kimura et al. (2015/0280208) are incorporated here.
Kimura et al. (2015/0280208) fails to teach a rolling step between the drying and firing steps.
Kojima et al. (2014/0231721) teaches forming positive electrode by applying slurry to collector, drying at 80C to remove solvent, roll pressing after drying and then heating and curing in durance at 170C (abstract and [0088]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kimura et al. (2015/0280208) process to include a rolling/pressing step following the drying and before the firing as 
Regarding claims 9 and 10, the claims recite winding and collecting the dried electrodes prior to performing a rolling step instead of doing it continuously.
While the Examiner acknowledges this fact, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success regardless of whether or not the dried electrodes were immediately pressed or wound/collected before pressing absent a showing of unexpected results to the contrary.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715